Loring, J.,
delivered the opinion of the court:
The petitioner claims of the United States the net proceeds of three bales of cotton, and the court find the facts to be—
That in September, 1864, the petitioner was a citizen of the United *443States in Fulton county, in tbe State of Georgia, and was owner and in possession of three bales of upland cotton.
That the said cotton, about the 28th of September,- was seized and taken from his possession by the United States and sold by them, and the net proceeds thereof paid into the treasury.
That the petitioner has at all times borne true allegiance to the United States, and has not in any way aided, abetted, or given encouragement to rebellion against the government.
And on the facts stated the court adjudge that the petitioner is entitled to recover from the United States the said net proceeds of three bales of cotton, amounting to the sum of $1,077.